Title: From George Washington to Joseph Reed, 15 June 1778
From: Washington, George
To: Reed, Joseph


                    
                        Valley-forge June 15th 1778.
                    
                    I thank you very much for your friendly favor of this date, and your polite attention in submitting the draught of your Letter to Govr Johnston to my perusal—I return it again, but before you transcribe a fair copy I would wish to see you upon the subject of it. perhaps there are some parts of it which might receive a small alteration—In the present  situation of things all corrispondence of this nature must, and will be weighed and scanned with a scrupulous exactness; and even compliment, if carried far, may not pass entirely uncensured.
                    There is another consideration with me—Congress perhaps, at this instance, are deliberating on an answer to give the Commissioners to an address they have received from them. should a Letter therefore from a member (in which light you will be considered) hold out sentiments different from theirs, an unfavourable use will doubtless be made of it. I am Dr Sir Your most Obedt Servt
                    
                        Go: Washington
                    
                